     Case 2:18-cv-00466-MCE-DB Document 39 Filed 05/12/20 Page 1 of 2


1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC

6

7
                                UNITED STATES DISTRICT COURT
8
                                          EASTERN DISTRICT
9

10
     SUZANNA REECE, RICHARD VALLES,      ) Case No.: 2:18-cv-00466-MCE-DB
11   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
12                                       )
                 Plaintiffs,             ) JOINT STIPULATION AND ORDER FOR
13                                       ) DISMISSAL WITH PREJUDICE
     v.                                  )
14                                       )
     EXTENDED STAY HOTELS, EXTENDED )
15   STAY AMERICA, EXTENDED STAY         )
     AMERICA-STOCKTON,                   )
16                                       )
                 Defendants.             )
17   ___________________________________
18

19          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
20   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
21   by them, to the Dismissal With Prejudice of this action, including all claims and counterclaims
22   stated herein against all parties, with each party to bear its own attorney’s fees and costs.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     STIP AND ORDER FOR DISMISSAL
     17-087/PLEADING.029                        - 1 -
     RLM:sj
     Case 2:18-cv-00466-MCE-DB Document 39 Filed 05/12/20 Page 2 of 2


1    DATED: April 24, 2020

2                                                       ERICKSEN ARBUTHNOT

3
                                               By
4

5                                                       CHARLES S. PAINTER
                                                        REBECCA L. MENENDEZ
6                                                       Attorneys for Defendant, ESA
                                                        MANAGEMENT, LLC
7

8
     DATED: April 24, 2020
9

10
                                                        /s/Harry E. Hudson, Jr. as
11                                             By       authorized on 4/24/2020
                                                        HARRY E. HUDSON, JR.
12                                                      Attorneys for Plaintiffs
13

14

15
                                                 ORDER

16
             In accordance with the foregoing stipulation, and good cause appearing, the entire
17
     action, including all claims and counterclaims stated herein against all parties, is hereby
18   dismissed, with prejudice, each party to bear its own attorney’s fees and costs. The Clerk of
19   Court is directed to close the file.
20          IT IS SO ORDERED.
21   Dated: May 11, 2020

22

23

24

25

26

27

28


     STIP AND ORDER FOR DISMISSAL
     17-087/PLEADING.029                        - 2 -
     RLM:sj
